Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The term “heat directing surface” will not be interpreted under 35 USC 112(f) because “surface” is considered to be structural, rather than a nonce term. The term has been given its broadest reasonable interpretation.
The term “heating element” will not be interpreted under 35 USC 112(f) because it is a well-understood term of art.  The term has been given its broadest reasonable interpretation.

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 05-25-2022, have been fully considered and are persuasive.  The rejections of 04-04-2022 have been withdrawn. 

Election/Restrictions
Claims 1-5, 7, 19-23, and 25 are allowable. The restriction requirement among Groups I, II, and III, as set forth in the Office action mailed on 04-08-2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04-08-2021 is partially withdrawn.  Claims 12-18, directed to Group III, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 8-11, directed to Group II are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 8-11 directed to an invention non-elected without traverse.  Accordingly, claims 8-11 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the claims:
	
	Claims 8-11 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not fairly teach or suggest the structure and positioning of a heating cartridge as claimed.  Regarding claim 19, the closest prior art is Coppola ‘182 (US 2014/0318182 A1). Coppola ’182 describes a plurality of heating cartridges (110b) in ports (210) in a housing (103) enclosing a forming vessel (102), each heating cartridge comprising a heat directing surface (groove surfaces holding windings 310, Fig. 3) comprising at least one heating element positioned adjacent to the heat directing surface (windings 310), wherein an upper edge of the heat directing surface and a top surface of the heating cartridge are positioned above a trough of the forming vessel (Figs. 1A, 1B).  However, the heating cartridge is not positioned such that the heat directing surface faces the forming vessel, and it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coppola ‘182 to meet the claim limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN SNELTING/Primary Examiner, Art Unit 1741